The plaintiff claims by virtue of a prior levy of two executions issuing from a justice's judgment against Brown, who claims under a posterior levy. The executions were all returned to the same sessions of the county court, and judgment was then given that the land should be sold. It is impossible to distinguish this case from Lash v. Gibson, 5 N.C. 366, in which it was decided that the execution from a justice bound the land from the time of the levy, and that an order of sale subsequently made had relation back to that period. We see no reason to disturb that judgment, believing it to be founded on right principles, and it must govern the decision in this case. There must consequently be a
PER CURIAM.                                        New trial.
Cited: Frost v. Etheridge, 12 N.C. 44; Parish v. Turner, 27 N.C. 282.
(570)